Case 7:19-cv-08403-VB Document 16 Filed 10/16/19 Page 1 of 2
Case 7:19-cv-08403-VB Document 15 Filed 10/15/19 Page 1 of 2

 

Knuckles Komosinski & Manfro Lip watt knucites

Richard F. Komosinski

565 Taxter Road, Suite 590| Elmsford, New York 10523 Jordan J. Manfro
Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmillp.com

trina Fitzgerald, Esq.
Associate Attorney
(914) 345-3020
ef@kkmllp.com

October 15, 2019

Via Electronic Filing
United States District Court, Southern District of New York

Chambers of Judge Vincent L, Briccetti
300 Quarropas Street, Room 630

White Plains, New York 10601

 

Re: Jonathan Kuhl v. U.S. Bank Trust National Association, et al.
Case No. 19-cv-8403-VB

Dear Chambers,

Please be advised that this office has been retained to represent the Defendant, Rushmore Loan
Management Services LLC, in the above-captioned matter. This letter is sent to request an
extension of time for Rushmore to file a motion to dismiss the instant complaint, or in the
alternative, to answer same should this Court deny said motion.

Upon information and belief, Rushmore was served with a complaint in the instant action on
September 24, 2019. Thus, the time for Rushmore to respond to same expires October 15, 2019.

Based upon the allegations contained in the Plaintiff's complaint, Rushmore serviced the subject
loan held by MTGLQ Investors, LP.

Due to the relationship with both servicer and investor, a thorough review must be completed by
this firm to determine whether representation presents a conflict of interest for the firm.
Accordingly, Rushmore hereby requests an extension of time to move to dismiss the Plaintiff's
complaint, or in the alternative to provide a response to same, for an additional 21 (twenty-one)
days,

There have been no other requests made for this or similar relief on behalf of Rushmore. Further,
Plaintiff's consent to the within-requested relief has not been sought, as Plaintiff has neither

New York Fishkill Office: 300 Westage Business Center Drive | Suite 160| Fishkill, NY 12524 | Tel (914) 345-3020 | eFax (914) 992-9154
New Jersey Office: 50 Tice Boulevard, Suite 183 | Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
Case 7:19-cv-08403-VB Document 16 Filed 10/16/19 Page 2 of 2
Case 7:19-cv-08403-VB Document 15 Filed 10/15/19 Page 2 of 2

Ti : : . . _ 565 Taxter Road, Suite 590| Elmsford, New York 10523 Page 2 of 2
(Knuckles Komosinski & Manfro uP 791 (914) 345-3020 | eFax (914) 992-9154 | www-kkmllp.com

provided a telephone number or e-mail address on this case docket, and therefore could not be
reached prior to the filing of the instant request.

Thank you in advance for the courtesy of granting the instant request, and please feel free to contact
the undersigned should further information be deemed necessary.

Respectfully,

/s/ Erina Fitzgerald
Erina Fitzgerald

cc: Jonathan Kuhl
115 South Quaker Lane
Hyde Park, NY 12538

 

APPLICATION GRANTED. Rushmore's time to answer, move, or otherwise
respond to the complaint is extended to 11/15/2019. In addition, plaintiffs time to
respond to MTGLQ's pending motion to dismiss (Doc. #12) is STAYED. Plaintiff
shall not respond to MTGLQ's motion to dismiss until further Court Order. Clerk
shall (i) terminate the letter-motion (Doc. #15) and (ii) mail a copy of this Order to
plaintiff at the address on the docket.

SO ORDERED.

 

 

Vincent L. Briccetti, U.S.D.J., 10/16/2019

 

 
